Citation Nr: 0318971	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  01-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
low back disorder, claimed as residuals of a low back injury.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a right knee 
disorder, claimed as a bone chip in the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1956. 

The current appeal arose from an April 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The RO denied claims of 
entitlement to service connection for residuals of a low back 
injury, hearing loss and a bone chip of the right knee.

In a February 2001 VA Form 9, the veteran requested a hearing 
at the RO before a Veterans Law Judge.  In an attached 
statement, he indicated that he wanted a videoconference 
hearing at the RO conducted by a Veterans Law Judge sitting 
in Washington, DC.  He stated that he was waiving his right 
to a Travel Board hearing at the RO before a Veterans Law 
Judge.  In June 2002, the veteran declined a videoconference 
hearing scheduled for July 2002.  

In January 2003, the veteran agreed to appear at a 
videoconference scheduled for February 5, 2003.  He stated 
that he understood that this was the only hearing before a 
Veterans Law Judge that he was entitled to and that if he 
failed to appear at the hearing without good cause, he might 
forfeit his right to a hearing on appeal.  On February 5, 
2003, the veteran failed to report for his hearing at the RO 
before a Veterans Law Judge.  A report of contact reflects 
that he reportedly told his representative that he was too 
ill to attend the hearing.  The representative stated that he 
told the veteran that he needed to submit a statement in 
writing regarding his failure to report.   The representative 
said that the veteran did not send any correspondence.  
Therefore, no further development with regard to a hearing is 
necessary.

In an October 1992 letter, the RO denied service connection 
for residuals of a low back injury.  In May 1993, the RO 
received a response from the National Personnel Records 
Center (NPRC) regarding the availability of the veteran's 
service medical records.  


Because this response was a supplemental report from the 
service department that was received before the October 1992 
determination became final, that determination did not become 
final.  See 38 C.F.R. § 3.156 (1992).  

In a September 1993 letter, the RO again denied service 
connection for residuals of a low back injury.  In December 
1993, the RO received a response from NPRC regarding a search 
of morning reports.  As this response was also a supplemental 
report from the service department that was received by the 
RO before the September 1993 determination became final, the 
RO should have reconsidered the issue of service connection 
for residuals of a low back injury.  See 38 C.F.R. § 3.156 
(2002).  However, the RO did not reconsider that issue.  
Accordingly, the October 1993 determination did not become 
final.  In light of the above, the issues are as stated on 
the title page.

In an April 2000 statement, the veteran indicated that he was 
totally and permanently disabled because of his service-
connected disabilities.  In light of the decision below, the 
issue of a total disability rating for compensation purposes 
on the basis of individual unemployability (TDIU) has been 
raised.  In a May 2000 statement, the veteran raised the 
issue of service connection for a sleeping disorder 
manifested by feelings of a blackout sensation.  This claim 
has not been adjudicated.  

Moreover, VA medical records reflect that in December 2000 
the veteran underwent a consultation with a chronic pain 
management team.  The impression from the consultation was 
that the veteran had a chronic pain disorder associated with 
both psychological factors and lumbago.  In view of the 
decision below, the issue of secondary service connection for 
a chronic pain disorder has been reasonably raised.  Norris 
v. West, 12 Vet. App. 413, 420 (1999); Perry v. West, 12 Vet. 
App. 365, 368 (1999).


As these issues have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate 
adjudicative action as warranted.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The issues of service connection for bilateral hearing loss 
and a right knee disorder, claimed as a bone chip in the 
right knee, are addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal have been obtained.

2.  The competent and probative evidence shows that the 
veteran's chronic, acquired low back disorder is linked to 
active service, specifically an in-service low back injury.


CONCLUSION OF LAW

A chronic acquired low back disorder, claimed as residuals of 
a low back injury, was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are not available.  In 
May 1993, NPRC indicated that there were no medical records 
on file and that the veteran had fire-related service.

In an April 1993 statement, the veteran alleged that in 
February 1954 he injured his back and was treated for that 
injury at the United States Air Force Hospital in Wiesbaden, 
Germany.

In May 1993, the veteran submitted a copy of a letter dated 
in February 1954 that he sent to his mother.  In that letter, 
the veteran said that he had fallen down 16 steps and injured 
his back.  He also submitted a copy of the postmark, showing 
that the letter was mailed in February 1954, and a photocopy 
of a postcard of the United States Air Force Hospital in 
Wiesbaden, Germany.

Additionally, in May 1993, the veteran submitted statements 
from associates reflecting that after service he had had back 
problems and had worn a back support.  In particular, one 
associate stated that the veteran told him that he had 
injured his back in service while on maneuvers in Germany.  
Moreover, in a July 1992 statement, the veteran's brother 
said that shortly before the veteran's discharge from service 
in 1956, he and his family received a letter stating that the 
veteran had injured his back.  His brother reported that the 
veteran was wearing a back brace when he returned from 
Germany and that since active service, he had had back 
problems and had continued to wear a back brace. 

In November 1999, Dr. TJG (initials) of LAO evaluated the 
veteran's back disorder.  X-rays revealed L4-L5 and L5-S1 
disc space narrowing with spur formation.  Dr. TJG's 
impression was that there was a high probability of stenosis.  

In a mid-December 1999 statement, Dr. TJG noted that the 
veteran's original injury was in 1954 during service and that 
he had had progressively more difficulty with his symptoms 
over the years.  Dr. TJG noted that a magnetic resonating 
imaging (MRI) scan of the lumbar spine showed L2-L3, L3-L4, 
and L4-L5 disc space narrowing with enlargement of the facet 
joints or multiple-level spinal stenosis.  Dr. TJG's 
impression was that the lumbar spine symptoms were caused by 
multiple-level spinal stenosis involving L2-L3, L3-L4, and 
L4-L5.  

Dr. TJG stated that the veteran's lumbar spine disorder was 
an accumulative disorder that began with the original injury 
in the 1950s and that had been compounded by gradual 
disintegration over a period of years with the use of his 
back.

In late December 1999, the veteran received a lumbar epidural 
steroid injection.  Prior to the injection, he reported an 
over-40-year history of chronic low back pain that started 
after he fell down some stairs.  The impression following the 
pre-injection physical examination was lumbar radiculopathy.

VA medical records from the year 2000 reflect that in 
February 2000 the assessments included back pain.  In March 
2000, the veteran reported that he had had back problems 
since 1954, when he fell down a flight of stairs.  The 
impression in June 2000 was chronic low back pain.  X-rays of 
the lumbar spine taken in September 2000 revealed moderately 
advanced degenerative changes with disc space narrowing 
between L2 and S1, and the presence of prominent osteophytes.  

Other VA medical records from the year 2000 show that in 
October 2000, the veteran underwent a physical examination 
and the impressions included back pain with degenerative 
joint disease and degenerative disc disease.  He reported at 
an October 2000 orthopedic consult that he had had 
intermittent low back pain since 1954.  The diagnoses were 
lumbar spondylosis, facet arthropathy, and spinal stenosis 
with radiculopathy secondary to his spinal stenosis and 
arthropathy.  At the initial consultation with a chronic pain 
management team in December 2000, the diagnosis was lumbago.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.


The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post-
service development of a presumptive disease, such as 
arthritis, to a degree of 10 percent without one year from 
date of termination of such service, establishes a 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2002).



In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay 
person.  38 C.F.R § 3.159(a)(1) (2002).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.  See 38 C.F.R § 3.159(a)(2).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).


Analysis

Preliminary Matter: Duty to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for a low back disorder has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a favorable finding.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Appeals Management 
Center/Veterans Benefits Administration Evidence Development 
Unit/RO (AMC/VBA EDU/RO) would only serve to further delay 
resolution of the claim.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


Service Connection

The VA and private medical records show a current diagnosis 
of a low back disorder.  Hickson, supra.

The veteran has reported that he has had low back pain since 
his in-service injury in 1954, which he is competent to 
report.  See 38 C.F.R. § 3.159.  His assertion is supported 
by statements of other people.

The veteran's service medical records are unavailable.  
However, he has submitted a letter to his mother that was 
dated in February 1954 in which he reported an in-service 
back injury, which he is also competent to report.  See id.  
His brother also stated that prior to the veteran's discharge 
in 1956, he was informed that the veteran had injured his 
back in service.  In light of the above, the evidence is at 
least in equipoise regarding whether the veteran had an in-
service low back injury.  See U.S.C.A. § 5107; Alemany, 
supra; O'Hare, supra.

Resolving such doubt in the veteran's favor, the claim for 
service connection for a low back disorder turns to the 
question of whether the competent and probative evidence 
establishes that the current disability was actually incurred 
in or aggravated by the veteran's active service.  That 
question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

In his December 1999 statement, Dr. TJG concluded that the 
veteran's lumbar spine disorder was an accumulative disorder 
that had begun with the original in-service injury and that 
had been compounded by gradual disintegration over a period 
of years with the use of his back.  His opinion links the 
current low back disorder to active service.  

The Board accords significant probative value to this 
opinion, especially since Dr. TJG is a specialist in 
orthopedics, and since the history given by the veteran to 
Dr. TJG is consistent with other evidence regarding the in-
service low back injury.  The Board notes that it is the only 
nexus opinion in the claims file.  There is no contrary 
competent medical opinion of record.

The issue of chronicity or continuity of symptomatology need 
not be addressed when, as here, there is competent and 
probative evidence of continuity of symptomatology and a 
nexus between the veteran's current disability and his in-
service symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

The Board finds that the veteran's low back disorder is 
linked to active service, thereby warranting entitlement to a 
grant of service connection.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303; Hickson, supra; O'Hare, supra.


ORDER

Entitlement to service connection for a chronic acquired low 
back disorder, claimed as residuals of an in-service low back 
injury, is granted.
REMAND

This claim must be afforded expeditious treatment by the 
AMC/VBA EDU/RO.  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or AMC/VBA EDU/ROs) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

In this case, further development is necessary.  In 
particular, medical records need to be obtained and the 
veteran should be afforded VA examinations.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the AMC/VBA EDU/RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The AMC/VBA EDU/RO should ask the 
appellant to identify all sources of 
treatment or evaluation, VA and non-VA, 
for right knee symptomatology, including 
a bone chip, and hearing loss for the 
period from 1995 to the present. 

After obtaining any necessary 
authorization, the AMC/VBA EDU/RO should 
obtain any medical records not currently 
on file.  Regardless of the veteran's 
response, the AMC/VBA EDU/RO should 
endeavor to obtain all outstanding, 
relevant VA treatment reports.

In any event, the AMC/VBA EDU/RO should 
obtain all records from the VA medical 
center in West Palm Beach, Florida, for 
the period from July 2001 to the present; 
the complete report of the X-rays of a 
knee taken on May 11, 2001; and any 
records for the period prior to January 
13, 2000, if the veteran reports that he 
received treatment at that facility prior 
to that date.

Also, the AMC/VBA EDU/RO should obtain 
all additional records from Dr. TJG of 
the LOA, to include any records from 
December 31, 1999, to the present, and 
all records from Dr. RM.

3.  The AMC/VBA EDU/RO should contact the 
NPRC and attempt to obtain any 
hospitalization records regarding 
treatment for the veteran's in-service 
right knee injury in 1952, and any sick 
reports and morning reports from the 
approximate time period of the in-service 
injury.  The AMC/VBA EDU/RO should inform 
the veteran that in a NA Form 13075 
(questionnaire about military service) he 
submitted in 1993, he stated that his 
unit in 1952 was the 603rd AC&W squadron, 
and ask him to confirm the unit 
information he had previously provided is 
correct.  The AMC/VBA EDU/RO should ask 
the veteran to provide the day of the 
month and the month (if known or else 
approximate day of the month and the 
month) that he was treated for a right 
knee injury.

4.  Following the above, the RO should 
arrange for a VA special orthopedic 
examination of the veteran by an 
orthopedic surgeon or other appropriate 
available medical specialist, including 
on a fee basis if necessary, for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of any 
right knee disorder(s) that may be 
present.  

The claims file, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should review the historical 
evidence in the claims folder.  The 
examiner should also elicit a detailed 
history of the onset of right knee 
symptomatology from the veteran.  Upon 
completion of the above and 
examination(s) of the veteran, the 
medical specialist should answer the 
following questions:

(a) Does the veteran have a current right 
knee disorder(s), such as a bone chip 
and/or arthritis, and if so, what is 
its/their nature?

(b) Is it at least as likely as not that 
any current right knee disorder(s) is/are 
related to active service, or if 
preexisting active service was/were 
aggravated thereby?  

Any opinions expressed by the medical 
examiner must be accompanied by a 
complete rationale.  

5.  The RO should arrange for an 
audiological-ear disease examination, by 
an audiologist, if available, or other 
appropriate medical specialist including 
on fee basis if necessary, to determine 
the etiology and extent of severity of 
any hearing loss in each ear.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
studies should be conducted.

The audiology examiner must administer 
and provide a report of audiological 
testing, to include the results of 
Maryland CNC speech recognition testing 
and auditory threshold testing at the 
frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz, in both ears. 

It is required that the audiology 
examiner provide explicit responses to 
the following:

Is it at least as likely as not that any 
hearing loss in each ear is related to 
active service, including acoustic trauma 
from in-service noise exposure, or if 
preexisting active service was aggravated 
thereby?

Any opinions expressed by the audiology 
examiner must be accompanied by a 
complete rationale.

6.  Thereafter, the AMC/VBA EDU/RO should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
AMC/VBA EDU/RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the AMC/VBA EDU/RO should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the AMC/VBA EDU/RO must 
review the claims file to ensure that any 
other notification and development action 
required by the VCAA is completed.  

In particular, the AMC/VBA EDU/RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the should readjudicate 
the issues on appeal under a broad 
interpretation of the applicable 
regulations and CAVC decisions, 
consideration of 38 C.F.R. §§ 3.303, 
3.307, 3.309, and 3.385 (2002), and 
O'Hare, supra, as applicable.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the AMC/VBA EDU/RO should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the AMC/VBA EDU/RO.  The appellant need 
take no action unless otherwise notified by the AMC/VBA 
EDU/RO; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim on 
appeal.  38 C.F.R. § 3.655 (2002).




	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



